On authority of our opinion and judgment in the case of C.A. Stephens, et al., v. C.R. Stickel, etc., filed at this term of court we shall consider the entry of appeal and the lodging of the record here as an application for interlocutory certiorari under Rule 3. *Page 16 
The order to be reviewed denied motion to dismiss bill of interpleader, required interpleader between the respondents and enjoined the progress of a suit prosecuted by one of the respondents against the plaintiff insurance company.
The allegations of the bill of complaint are sufficient to meet the requirements in such cases. New York Life Ins. Co. v. Cancroft, 122 Fla. 10, 164 So. 516.
Certiorari is denied and the cause remanded for further proceedings.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.